Samoa warmly
congratulates you, Mr. President, on your election to
steer the course of the Organization’s work at this
critical time in its 59-year history. I know that you will
continue the good work of your predecessor in
highlighting the multidimensional nature of
international security and the need to reform the United
Nations so that our Organization responds more
effectively to the current and emerging challenges
facing our world.
Hardly a week goes by without an act of
terrorism somewhere in the world assailing our senses.
Such murderous acts, regardless of the cause or
grievance advanced by their perpetrators, are utterly
indefensible. Many innocent lives continue to be
wasted, with people killed or maimed and multitudes
displaced by heinous acts designed to undermine and
destabilize the collective efforts of the international
community to achieve peace and security for our
societies. Samoa condemns, in the strongest terms, all
acts of terrorism and will continue to take actions and
contribute our support to the campaign against it.
Besides terrorism, other scourges to world peace
and to the stability of our nations persist. The threat of
weapons of mass destruction, poverty and hunger,
environmental degradation, the trafficking and
smuggling of human beings, HIV/AIDS, malaria and
tuberculosis are becoming perennial major threats to
global security.
The campaign against terrorism can still be
successful, but not merely by force of arms. Preventing
safe havens for terrorists and closing off their sources
of financing are just as crucial. But no less important is
the necessity of addressing the root causes that feed
terrorism.
No sensible administration can fail to be moved
by the tragedy of Beslan and the humanitarian
catastrophe of Darfur. The imperatives for action by
the Organization and the international community to
address those events and their causes have been
eloquently articulated by leaders who have spoken
earlier from this rostrum. I wish only to recall and
emphasize that actions to arrive at solutions to those
events and others like them must be carried out in
accordance with the rule of law.
With regard to Iraq, Samoa deplores the daily
violence that has killed and maimed so many people
and the circumstances that have brought it about. We
fully support the re-establishment of Iraq’s sovereignty,
and we pray for the success of a credible election
process to create an Iraqi Government with a popular
mandate.
Likewise, we can only pray and hope that a
workable solution will be found soon for the Israeli-
Palestinian conflict, before many more lives are lost on
both sides.
Last month, Samoa hosted, in the capital, Apia,
the annual Pacific Islands Forum Summit of leaders.
As the representative holding the current chairmanship
of that group, I wish to inform the Assembly that the
Pacific leaders again noted the dangers to the world of
terrorism, and — to the Pacific region, in particular —
of transnational crime, illicit drugs and the spread of
small arms assault weapons. Consequently, the Pacific
Islands Forum countries have strengthened their
cooperation in counter-terrorism measures, as well as
emphasized national efforts and regional cooperation in
combating transnational organized crime and in
building border-control capacities.
The Pacific Islands Forum is also committed to
collective arrangements and mechanisms to assist
regional Governments to recover from national
conflicts and crises. The success of these arrangements,
undertaken with the support of the United Nations, is
already evident in the positive results of the Regional
Assistance Mission to Solomon Islands. While much
more remains to be done, Solomon Islands is making
good and steady progress, and the Forum will remain
engaged in sustaining the mission.
Similarly, peace has been achieved in
Bougainville, with elections for an autonomous
Bougainville Government to be held by the end of the
year. The roles of the Governments of Papua New
Guinea, Australia and New Zealand, with the support
of the Pacific Islands Forum, working together with the
5

United Nations Observer Mission, is critical in guiding
Bougainville during this important period.
An important feature of the response mechanism
put in place by the Pacific Islands Forum to assist
regional Governments is its flexibility. The Pacific
Islands Forum is now in the process of responding to a
crisis in one of our member countries resulting from
causes quite different from those in Solomon Islands
and Bougainville.
In recognition of the importance of good
governance for economic growth and sustainable
development, the Pacific Islands Forum has invited its
members to become parties to the United Nations
Convention against Corruption. In strengthening
further the institutions of good governance in Pacific
nations, the important role of non-State actors and civil
society was highlighted by the Pacific leaders.
One issue that the Pacific islands have brought to
the attention of the United Nations over the years that
remains relevant — not only for the Pacific — and
that, very importantly, is advancing the cause of
nuclear non-proliferation, is that of the South Pacific
Nuclear-Free-Zone Treaty. The Pacific Forum has
again called on the United States to ratify the Protocols
to the Treaty.
Although the Pacific Islands Forum has been
heavily engaged in overcoming crises with which some
of the regional Governments are grappling, several
Pacific island nations, in addition to Australia and New
Zealand, have nevertheless been contributing in ways
we can to the United Nations peacekeeping efforts. As
for my own country, we provide police to the United
Nations peacekeeping missions in Timor-Leste and
Liberia, in addition to those we have committed to
Solomon Islands.
Clearly, our small nations are trying hard to
contribute to the security and peace initiatives of the
United Nations. However, national obligations —
including reporting obligations for the various
conventions and United Nations resolutions on security
and terrorism — place an onerous burden on the
infrastructure and administrative capacity of small
States. We therefore seek the understanding of the
Organization and encourage the appropriate United
Nations bodies to explore innovative ways to help
small States meet their commitments.
Mr. Spencer (Antigua and Barbuda), Vice-
President, took the Chair.
The challenges to and special needs of small
island developing States are well known, and are
reflected in the Barbados Programme of Action for the
Sustainable Development of Small Island Developing
States, which has been in place for the past 10 years.
Sadly, despite the commitments made 10 years ago at
Barbados and during the 1999 mid-term review in this
Hall, the achievement of those goals continues to elude
us.
It is our fervent hope, however, that the
International Meeting due to take place in Mauritius
next January to comprehensively review the Barbados
Programme of Action will provide an opportunity for
the international community to demonstrate the
political will and commit sufficient resources to allow
our small island developing nations to overcome the
unique challenges we face.
The series of hurricanes that wrought massive
devastation in some island nations of the Caribbean
and in the United States is a stark reminder of the
extreme challenges faced by small island developing
States and of their vulnerability to disasters. Our
Pacific island nations, including my own country,
know from our bitter experience of cyclones that
regularly batter our region about the disheartening
effect of such disasters in setting back, in a matter of
hours, the hard-earned development achievements of
many years.
The concerns and the vulnerability of our nations
are therefore quite real. While we accept the primary
responsibility for achieving the goals of the
Programme of Action, the reality is that the support of
the international community is indispensable to its
success. We therefore call on the United Nations
system and the international community to provide the
necessary support to complement ongoing and future
programmes, as well as for the implementation and
monitoring of the Mauritius outcomes for the
sustainable development of small island developing
States.
Likewise, the importance of multilateral
institutions such as the Global Environment Facility
(GEF) in this process cannot be overemphasized. We
therefore urge GEF to apply its rules of access and to
simplify its disbursement procedures in order to take
6

into account the special circumstances of small island
developing States.
Trade is a vital component of sustainable
development, especially for small island developing
States. We therefore continue to urge that the
vulnerabilities of small States be taken fully into
account in the World Trade Organization negotiations,
particularly with regard to special and differential
treatment for small economies.
The review of the Millennium Development
Goals next year will provide an opportunity for the
international community to take stock of progress and
to identify remedial strategies and commitments for the
further realization of those Goals. Samoa remains
committed to the achievement of the Millennium
Development Goals.
The election of the second Deputy Prosecutor of
the International Criminal Court just two weeks ago
completes the process of the full institutionalization of
the Court. Samoa warmly welcomes the broad
complement of judges and officers of the Court and
adds its voice in urging other United Nations Members
to accede to the Rome Statute for the establishment of
the Court. Given its role in upholding international
humanitarian standards and in protecting human rights,
the Court deserves the support of the international
community to give it the full universality it requires.
We thank the Secretary-General and the previous
President of the Assembly for their very commendable
work in advancing the revitalization and reform of the
Organization.
To this end, Samoa fully supports the work of the
High-level Panel on Threats, Challenges and Change,
and looks forward to its report at the end of the year.
We believe that the outcome of United Nations
reform should include the restoration of the primacy of
the role of the General Assembly and the attainment of
a more effective and efficient Secretariat.
In particular, we support the enlargement of the
Security Council and strongly recommend the
inclusion of Japan and Germany as permanent
members.
Finally, I offer Mr. Ping my delegation’s full
support in the discharge of his numerous
responsibilities, and I wish him well in his presidency.